 

Exhibit 10.33

 

CREDIT FACILITY AGREEMENT

 

CREDIT FACILITY AGREEMENT (this “Agreement”), dated as of September 14, 2016, is
made by and among FORTRESS BIOTECH, INC., a Delaware corporation (the
“Borrower”), and each of OPUS POINT HEALTHCARE INNOVATIONS FUND, LP (“Opus”) and
any other lenders listed on the signature pages hereto (Opus and any other
lenders, together with their successors and permitted assigns, the “Lenders”
and, together with the Borrower, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower wishes to borrow from the Lenders up to a maximum of
twenty- five million Dollars ($25,000,000) for the purpose described in Section
2.1; and

 

WHEREAS, the Lenders desire to make loans to the Borrower for such purpose.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1 General Definitions. Wherever used in this Agreement, or the
Exhibits attached hereto, unless the context otherwise requires, the following
terms have the following meanings:

 

“1933 Act” has the meaning set forth in Section 3.3(d).

 

“1934 Act” has the meaning set forth in Section 3.3(d).

 

“Accrued Interest Amount” has the meaning set forth in Section 2.7.

 

“Affiliate” means any Person or entity that, directly or indirectly through one
or more intermediaries, owns more than 25% of the transferable ownership of a
Person, controls or is controlled by or is under common control with a Person,
as such terms are used in and construed under Rule 144 under the Securities Act.
With respect to a Lender, any investment fund or managed account that is managed
or advised on a discretionary basis by the same investment manager as such
Lender will be deemed to be an Affiliate of such Lender. As used in this
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or
partnership or other ownership interest, by contract, or otherwise.

 

“Agreement Date” means the date of this Agreement.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower.

 

“Authorizations” has the meaning set forth in Section 3.1(m).

 

“Business Day” means a day on which banks are open for business in The City of
New York.

 

 

 

 

“Change of Control” means (a) any Person becomes the beneficial owner, directly
or indirectly, of 50% or more of the outstanding Equity Interests of the
Borrower; or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on the signature page hereto,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Commitments as of the Agreement Date is
$25,000,000.

 

“Commitment Period” means the period from the Agreement Date to September 1,
2017.

 

“Commitment Warrants” has the meaning set forth in Section 2.9(a).

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

 

“Continuing Directors” means (i) the directors of the Borrower on the Agreement
Date; and (ii) any other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then-serving directors of the Borrower.

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Defaulting Lender” has the meaning set forth in Section 2.2.

 

“Disbursement”, “Disbursement Date”, and “Disbursement Request” have the
meanings given to them in Section 2.2.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, participations and other equivalents (however designated) of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Event of Default” has the meaning given to it in Section 5.3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

 2 

 

 

“Excluded Taxes” means with respect to any Lender, (a) income or franchise taxes
imposed by the United States, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender is organized or
incorporated or in which its principal office is located, or in which the
applicable lending office of such Lender is located, or as a result of a present
or former connection between such Lender and the jurisdiction (or any political
subdivision thereof) imposing such tax (other than a connection arising from
such Lender’s having a security interest under, having been a party to, having
enforced or having engaged in any other transaction pursuant to this Agreement
or any other Loan Document), (b) any branch profits taxes imposed by the United
States, (c) any United States withholding Tax imposed on amounts payable to such
Lender under a law in effect on the date such Lender became a party to this
Agreement, except to the extent that such Lender is a direct or indirect
assignee of a Lender that was entitled, immediately prior to such assignment, to
receive payments under Section 2.5 on account of such Tax, (d) any United States
withholding Tax imposed on amounts payable to such Lender, or (e) any United
States withholding Tax imposed on amounts payable to such Lender under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the foregoing.

 

“Funding Warrants” has the meaning set forth in Section 2.9(b).

 

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

 

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

“Indemnified Person” has the meaning set forth in Section 6.11(a).

 

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

 

“Indemnity” has the meaning set forth in Section 6.11(a).

 

“Interest Payment Date” has the meaning set forth in Section 2.7.

 

“Interest Rate” means 12.00% interest per annum.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” has the meaning given to it in the preamble of this Agreement. A third
party may become an additional “Lender” (and thereby become subject to the all
the provisions hereof applicable to Lenders) upon the mutual consent of the
Borrower and the Required Lenders, which mutual consent shall specify the
Commitment Amount of any such additional Lender.

 

 3 

 

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

“Loan Documents” means this Agreement, the Notes, the Warrants, the Pledge and
Security Agreement and any other document or instrument delivered in connection
with any of the foregoing and dated as of the Agreement Date or subsequent
thereto, whether or not specifically mentioned herein or therein.

 

“Loans” means the loans made available by the Lenders to the Borrower pursuant
to Section 2.2 in the maximum aggregate amount of the Commitments or, as the
context may require, the principal amount thereof from time to time outstanding.

 

“Loan Securities” has the meaning set forth in Section 3.3(d).

 

“Loss” has the meaning set forth in Section 6.11(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or assets of the Borrower, taken as a whole, (b)
the validity or enforceability of any provision of any Loan Document, (c) the
ability of the Borrower to timely perform the Obligations or (d) the rights and
remedies of the Lenders under any Loan Document; provided, however, that none of
the following shall be deemed either alone or in combination to constitute, and
none of the following shall be taken into account in determining whether there
has been or would be, a Material Adverse Effect: (A) any adverse effect that
results directly or indirectly from general economic, business, financial or
market conditions; and (B) any adverse effect arising directly or indirectly
from or otherwise relating to any of the industries or industry sectors in which
the Borrower operates.

 

“Maturity Date” has the meaning set forth in Section 2.3(a).

 

“Necessary Documents” has the meaning set forth in Section 3.1(i).

 

“Notes” means the Convertible Secured Promissory Notes issued to the Lenders
evidencing the Loans substantially in the form attached hereto as Exhibit A. The
Notes shall be senior to any current and future indebtedness of the Borrower,
except for the secured indebtedness currently owing to the Israel Discount Bank
(“IDB”) (which is currently secured by cash) pursuant to: (i) that certain
Assignment and Pledge of Money Market Account, dated as of February 2014,
executed by the Borrower in favor of IDB; (ii) that certain Assignment and
Pledge of Time Deposit, dated as of July 31, 2015, executed by the Borrower in
favor of IDB; and (iii) any other agreement, certificate or other document
executed in connection with the foregoing clauses (i) and (ii); in each case
(i), (ii) and (iii), as such document may be amended from time to time in
accordance with the terms thereof.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
owing to the Lenders and arising under or in connection with the Loan Documents

 

 4 

 

 

“Organizational Documents” means the Certificate of Incorporation, Bylaws, or
similar documents, each as amended to date, of the Borrower.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made in connection with the exercise of remedies
following an Event of Default).

 

“Permitted Liens” of the Borrower means (a) Liens and security interests in
favor of the Lenders; (b) Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(c) Liens existing on the Agreement Date; (d) Liens incidental to the conduct of
business or the ownership of properties and assets (including Liens in
connection with worker’s compensation, unemployment insurance and other like
laws (excluding Liens imposed by ERISA or the substantial equivalent under
foreign law (including any statutory Liens for profit sharing plans imposed by
foreign law)), warehousemen’s mechanic’s materialmen’s and attorneys’ Liens, and
statutory or common law landlords’ Liens (or the substantial equivalent under
foreign law)) and Liens and pledges or deposits to secure the performance of
bids, tenders or trade contracts, or to secure statutory obligations, surety or
appeal bonds or other Liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided,
in each case, that the obligation secured is not more than 30 days overdue or,
if so overdue, is being contested in good faith by appropriate actions or
proceedings and that adequate reserves have been established in accordance with
GAAP; (e) Liens of or resulting from any judgment or award not constituting an
Event of Default; (f) minor survey exceptions or minor encumbrances, easements
or reservations, or rights of others for rights-of-way, utilities and other
similar purposes, or zoning or other restrictions as to the use of real
properties, which are necessary for the conduct of the activities of the
Borrower or which customarily exist on properties of companies engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Borrower;
(g) Liens or set-off rights arising by contract in the ordinary course of
business or by law and in connection with cash management and banking
arrangements entered into in the ordinary course of business; and (h) Liens
placed upon equipment or component materials (and the proceeds thereof) of a
Borrower for short-term trade payable arrangements with vendors of such Borrower
to secure all or a portion of the purchase price of such equipment or materials,
provided that (i) any such lien shall not encumber any other property of any
Borrower, (ii) the amount of indebtedness secured thereby is not increased,
(iii) the principal amount of indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the original price for the purchase of
such property at the time of purchase and (iv) such Liens are made in the
ordinary course of business and consistent with prior practices.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof pursuant to which the Borrower (and any other grantors party
to such agreement) granted a first priority security interest in shares in
certain of its subsidiaries as collateral for the Loans, as set forth in the
Pledge and Security Agreement.

 

 5 

 

 

“Pledged Shares” shall have the meaning set forth in the Pledge and Security
Agreement.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Commitment or Loans of any Lender, the percentage
obtained by dividing (a) the Commitment of that Lender, by (b) the aggregate
Commitments of all Lenders. If the commitment of each Lender to make Loans has
terminated or expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender most recently in effect,
giving effect to subsequent assignments.

 

“Register” has the meaning set forth in Section 1.4(b).

 

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings imposed by any Governmental
Authority, and all liabilities with respect thereto (including by reason of any
delay in payment).

 

“Warrant Shares” has the meaning set forth in Section 3.1(p).

 

“Warrants” has the meaning set forth in Section 2.9(b).

 

Section 1.2   Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties require, and all
verbs shall be read and construed as agreeing with their corresponding nouns and
pronouns; the division of this Agreement into Articles and Sections (and the use
of headings and captions) is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit or Section shall be construed as a reference to that specified
Article, Exhibit or Section of this Agreement; and any reference to any of the
Loan Documents means such document as the same shall be amended, supplemented or
modified and from time to time in effect.

 

Section 1.3   Business Day Adjustment. If the day by which any payment or other
performance is due to be made is not a Business Day, that payment or performance
shall be made by the next succeeding Business Day unless that next succeeding
Business Day falls in a different calendar month, in which case that payment or
other performance shall be made by the Business Day immediately preceding the
day by which such payment or other performance is due to be made.

 

 6 

 

 

Section 1.4   Register.

 

(a)          The Borrower shall record on its books and records the amount of
each Loan, the Interest Rate applicable thereto, all payments of principal and
interest thereon and the principal balance thereof from time to time
outstanding.

 

(b)          The Borrower shall establish and maintain, at its address referred
to in Section 6.1: (i) a record of ownership (the “Register”) in which the
Borrower agrees to register by book entry the interests (including any rights to
receive payment hereunder) of each Lender in the Loans, and any assignment of
any such interest, and (ii) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders (and any change thereto pursuant to this Agreement), (2) the amount of
the Loans and each funding of any participation therein, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Lenders from the Borrower and its application to the Loans.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement: (i) the Loans (including any Notes evidencing the Loans) are
registered obligations, (ii) the right, title and interest of the Lenders and
their assignees in and to the Loans shall be transferable only upon notation of
such transfer in the Register, (iii) and no assignment thereof shall be
effective until recorded therein. This Section 1.4 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)          The Borrower and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower or such Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

ARTICLE 2

 

AGREEMENT FOR THE LOAN

 

Section 2.1   Use of Proceeds. The proceeds of the Loans will be used for
working capital and for other general corporate purposes.

 

Section 2.2   Commitments; Disbursement of Loans; Pro Rata Shares. During the
Commitment Period, subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to the Borrower in an aggregate amount up to but
not exceeding such Lender’s Commitment. Any amounts borrowed under this Section
2.2 and subsequently repaid or prepaid may not be re-borrowed. Subject to
Section 2.3(b), all amounts owed hereunder with respect to the Loans shall be
paid in full on the Maturity Date.

 

Whenever the Borrower desires that the Lenders disburse a Loan to the Borrower
(each, a Disbursement”), the Borrower shall deliver to the Lenders a written
request (a “Disbursement Request”) for a Disbursement at least fifteen (15)
Business Days in advance of the proposed disbursement date (the “Disbursement
Date”); provided, however, that the first Disbursement Notice shall be deemed
delivered on the Agreement Date simultaneously with the execution and delivery
hereof. Each Disbursement shall be in an aggregate minimum amount of $500,000
(five hundred thousand dollars) and integral multiples of $100,000 (one thousand
dollars) in excess of that amount. Upon satisfaction or waiver of the conditions
set forth in Article 4 hereof, each Lender shall fund its Pro Rata Share of the
Disbursement.

 

 7 

 

 

All Disbursements pertaining to a given Disbursement Request shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender of such other Lender’s obligation to make a Disbursement requested
hereunder nor shall any Commitment of any Lender be increased or decreased as a
result of a default by any other Lender of such other Lender’s obligation to
make a Disbursement requested hereunder. If any Lender (a “Defaulting Lender”)
fails for any reason or no reason to fund 100% of a Disbursement Request by the
Disbursement Date, then such Lender shall be in default under this Agreement and
shall forfeit its right to the Commitment Warrants.

 

Section 2.3   Payment.

 

(a)          The Borrower shall pay the outstanding principal of all Loans and
any Accrued Interest Amounts thereon on the twenty-four-month anniversary of the
Agreement Date (the “Maturity Date”).

 

(b)          The Borrower may prepay all or a portion of the outstanding
Disbursements upon five (5) days’ notice to the Lenders pertaining to such
Disbursement(s), without any prepayment penalty and subject only to the
repayment obligations contained in this Section 2.3(b). Each prepayment by the
Borrower shall be applied first, to all expenses and indemnification payments
then owing to the Lenders (if any), second, to accrued and unpaid interest on
the Loans, and third, to the principal balance of the Loans, and shall be
allocated among the Lenders in accordance with their Pro Rata Shares. The amount
of any prepayment to be applied to principal shall be applied to the payments
required under Section 2.3(a) in direct order of maturity. For the avoidance of
doubt, in the event that the Borrower provides prepayment notice pursuant to
this Section 2.3(b), the Lenders shall retain any conversion rights to which
they are entitled under outstanding Notes during the aforementioned five (5)-day
period.

 

Section 2.4   Payments. The Borrower shall pay to each Lender such Lender’s Pro
Rata Share of all principal, interest and other amounts due and owing under the
Loan Documents. All payments by the Borrower under any of the Loan Documents
shall be made without setoff or counterclaim. Payments of any amounts due to the
Lenders under this Agreement shall be made in Dollars in immediately available
funds prior to 11:00 a.m. New York City time on such date that any such payment
is due, at such bank or places as the Lenders shall from time to time designate
to the Borrower in writing at least five (5) Business Days prior to the date
such payment is due. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by banks, clearing houses, or any other financial
institution, in connection with making any payments under any of the Loan
Documents, except for any costs imposed by the Lenders’ banking institutions.

 

Section 2.5   Taxes.

 

(a)          Any and all payments hereunder or under any other Loan Document
shall be made, in accordance with this Section 2.5, free and clear of and
without deduction for any and all present or future Indemnified Taxes except as
required by Applicable Law. If Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document, (i) the sum payable shall be increased by as much as shall
be necessary so that after making all required deductions (including deductions
for Indemnified Taxes applicable to additional sums payable under this Section
2.5), each Lender shall receive an amount equal to the sum it would have
received had no such deductions been made (any and all such additional amounts
payable shall hereafter be referred to as the “Additional Amounts”), (ii)
Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law. Borrower shall promptly furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.

 

 8 

 

 

(b)          Borrower agrees to pay, and each Lender authorizes Borrower to pay
in its name (but without duplication), all Other Taxes. Borrower shall promptly
furnish to the applicable Lender the original or a certified copy of a receipt
evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such Lender.

 

(c)          Borrower shall reimburse and indemnify, within 10 days after
receipt of written demand therefor, each Lender for all Indemnified Taxes
(including all Indemnified Taxes imposed on amounts payable under this Section
2.5(c)) paid by such Lender. A reasonably detailed certificate of the applicable
Lender(s) setting forth the amounts to be paid thereunder and delivered to
Borrower shall be conclusive, absent manifest error.

 

(d)          If a payment to a Lender under this Agreement would be subject to
U.S. withholding tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA, such Lender shall deliver to
Borrower, at the times prescribed by law or as reasonably requested by Borrower,
such documentation as is required in order for Borrower to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with its obligations under FATCA, or to determine the amount to deduct and
withhold from such payment.

 

(e)          If a Lender determines in good faith that it has received a refund
from a Governmental Authority of any Indemnified Taxes previously paid or
reimbursed by Borrower, such Lender shall promptly pay the amount so paid or
reimbursed by the Borrower (not to exceed the amount so refunded) to the
Borrower, net of all out-of-pocket expense (including any Taxes imposed thereon)
of such Lender incurred in obtaining such refund or making such payment to the
Borrower, provided that the Borrower, upon the request of such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender if
such Lender is required to repay such refund to such Governmental Authority.
Nothing in this Section shall require any Lender to disclose any information it
deems confidential (including, without limitation, its tax returns) to any
Person, including Borrower.

 

Section 2.6   Costs, Expenses and Losses. If, as a result of any failure by the
Borrower to pay any sums due under this Agreement (other than pursuant to
Section 2.3(b)) on the due date therefor (after the expiration of any applicable
grace periods), the Lenders shall, after applying reasonable mitigation efforts,
incur costs, expenses and/or losses, by reason of the liquidation or
redeployment of deposits from third parties or in connection with obtaining
funds to make or maintain the Commitments, the Loans or any Disbursement, the
Borrower shall pay to the Lenders (within 15 days after receipt by it of a
certificate from the Lenders setting forth in reasonable detail such costs,
expenses and/or losses incurred with supporting documentation) the amount of
such costs, expenses and/or losses. For the purposes of the preceding sentence,
“costs, expenses and/or losses” shall include, without limitation, any interest
paid or payable to carry any unpaid amount and any loss, premium, penalty or
expense which may be incurred in obtaining, liquidating or employing deposits of
or borrowings from third parties in order to make, maintain or fund the Loans or
any portion thereof.

 

 9 

 

 

Section 2.7   Interest. The outstanding principal amount of the Notes shall bear
interest at the Interest Rate (calculated on the basis of a year of 365 days and
the actual number of days elapsed). Interest shall be paid quarterly in arrears
commencing on December 1, 2016 and on the first Business Day of each September,
December, March and June thereafter (each, an “Interest Payment Date”) until the
Maturity Date. Upon notice from the Borrower to the Lenders prior to any of the
first five Interest Payment Dates applicable to any Disbursement, all or a
portion of the interest (as otherwise payable on such Interest Payment Date) for
the applicable Interest Payment Date or Interest Payment Dates shall not be paid
in cash but shall be added to the then outstanding amount of said Disbursement
(the aggregate amount of all such interest so added, the “Accrued Interest
Amount”). The Borrower may provide such notice for any Disbursement on one or
more occasions. The Accrued Interest Amount with respect to each Disbursement
shall be paid in cash not later than the last Business Day of the sixth calendar
quarter following the date of such Disbursement.

 

Section 2.8   Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the outstanding principal balance of the Loans and, to
the extent permitted by Applicable Law, any overdue interest payments on the
Loans or any other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the United States
Bankruptcy Code or other applicable bankruptcy laws) payable on demand at a rate
that is two percent (2%) in excess of the Interest Rate.

 

Section 2.9   Issuance of Warrants.

 

(a)          Within 15 (fifteen) days after termination of the Commitment
Period, Borrower shall issue to Lenders their Pro Rata Shares of warrants to
purchase in the aggregate 1,500,000 shares of Common Stock, in substantially the
form set forth on Exhibit B-1 hereto (the “Commitment Warrants”).

 

(b)          Within 15 (fifteen) days after termination of the Commitment
Period, Borrower shall issue to all non-Defaulting Lenders, on a pro rata basis
based on their actual Loan amount to the principal amount of all Notes issued,
warrants to purchase a number of shares of Common Stock, in substantially the
form set forth on Exhibit B-2 hereto in an amount equal to the product of: (i)
1,000,000; times (ii) the principal amount of all Notes issued pursuant to this
Agreement divided by 25,000,000 (such warrants, the “Funding Warrants” and,
collectively with the Commitment Warrants, the “Warrants”). For the avoidance of
doubt, the early termination by the Borrower pursuant to Section 6.14 shall not
relieve the Borrower of its obligations to issue the Warrants contained in this
Section 2.9.

 

 10 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1   Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lenders that, as of the Agreement Date and each
Disbursement Date:

 

(a)          The Borrower is conducting its business in compliance with its
Organizational Documents, which are in full force and effect.

 

(b)          No Default or Event of Default has occurred.

 

(c)          The Borrower (i) is not bankrupt and (ii) has not taken action, and
no such action has been taken by a third party, for the Borrower’s winding up,
dissolution, or liquidation or similar executory or judicial proceeding or for
the appointment of a liquidator, custodian, receiver, trustee, administrator or
other similar officer for the Borrower or any or all of its assets or revenues.

 

(d)          The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional.

 

(e)          The Borrower is validly existing as a corporation in good standing
under the laws of the state of Delaware. The Borrower has full power and
authority to own its properties, conduct its business and enter into the Loan
Documents to which it is a party and to consummate the transactions contemplated
under such Loan Documents, and is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction where the failure to be so
qualified could reasonably be expected to result in a Material Adverse Effect.

 

(f)          There is not pending or, to the knowledge of the Borrower,
threatened in writing, any action, suit or other proceeding before any
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect (i) to which the Borrower a is a party, or (ii) which has as the
subject thereof any assets owned by the Borrower. There are no current or, to
the knowledge of the Borrower, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which the Borrower or any of
its assets is subject that would reasonably be expected to have a Material
Adverse Effect.

 

(g)          The Loan Documents, as and when executed and delivered, have been
duly authorized, executed and delivered by the Borrower and constitute a valid,
legal and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by (i)
applicable bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (ii) applicable equitable principles.
The execution, delivery and performance of the Loan Documents by the Borrower
and the consummation of the transactions therein contemplated will not (A)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any
assets of the Borrower pursuant to any agreement to which the Borrower is a
party or by which the Borrower is bound or to which any of the assets of the
Borrower is subject, (B) result in any violation of or conflict with the
provisions of the Organizational Documents of the Borrowers, (C) result in the
violation of any Applicable Law or (D) result in the violation of any judgment,
order, rule, regulation or decree of any Governmental Authority, except, with
respect to the foregoing clauses (A), (C) and (D), as could not reasonably be
expected to have a Material Adverse Effect. No consent, approval, authorization
or order of, or registration or filing with, any Governmental Authority is
required for the execution, delivery and performance of any of the Loan
Documents or for the consummation by the Borrower of the transactions
contemplated thereby, except for such registrations and filings in connection
with the issuance of the Warrants and Warrant Shares pursuant to the Loan
Documents that are necessary to comply with federal and state securities laws,
rules and regulations. The Borrower has the power and authority to enter into
the Loan Documents and to consummate the transactions contemplated under the
Loan Documents.

 

 11 

 

 

(h)          Other than has been obtained or shall be obtained pursuant to the
terms hereof, no Authorization is required for (i) the execution and delivery by
the Borrower of this Agreement, the Warrants and the other Loan Documents, or
(ii) the consummation of the transactions contemplated hereby and thereby,
including but not limited to the issuance and exercise of the Warrants.

 

(i)          The Borrower holds, and is operating in compliance in all material
respects with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders of any Governmental Authority
(collectively, “Necessary Documents”) material to its business, and all such
required Necessary Documents are valid and in full force and effect; the
Borrower has not received written notice of any revocation or modification of
any of the Necessary Documents, and the Borrower has no reason to believe that
any of the Necessary Documents will not be renewed in the ordinary course of
business (to the extent applicable); and the Borrower is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees applicable to the conduct of its business,
except for such instances of non-compliance as would not reasonably be expected
to have a Material Adverse Effect.

 

(j)          The Borrower has good and marketable title to all of its material
assets. The property held under lease by the Borrower is held under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of the Borrower.

 

(k)          The Borrower is not in violation of its Organizational Documents,
and no event has occurred which, with notice or lapse of time or both, would
constitute such breach or other default in the performance of any agreement or
condition contained in any agreement under which it may be bound, or to which
any of its assets is subject, except for such breaches or defaults as would not
reasonably be expected to have a Material Adverse Effect.

 

(l)          As of the Agreement Date, no income, franchise or other material
Tax Return of the Borrower is under audit or examination by any Governmental
Authority.

 

(m)        The Borrower: (A) except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, has not
received any warning letter or other correspondence or notice from any
Governmental Authority alleging or asserting noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required in connection with the
business of the Borrower by any Applicable Laws (together, the
“Authorizations”); (B) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect possesses and complies
with the Authorizations, which are valid and in full force and effect; (C)
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, has not received written notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorization and has no knowledge that any
Governmental Authority is considering such action; and (D) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations.

 

 12 

 

 

(n)          The audited financial statements of the Borrower as of December 31,
2015, together with the related notes included therein, fairly present the
financial condition of the Borrower as of such date and the results of
operations and changes in cash flows for the periods therein specified in
conformity with GAAP consistently applied throughout the periods involved, and,
as of the Agreement Date, there are no material off-balance sheet arrangements
or any other relationships with unconsolidated entities or other persons that
may have a material current or, to the Borrower’s knowledge, material future
effect on the Borrower’s financial condition, results of operations, liquidity,
capital expenditures, capital resources or significant components of revenue or
expenses.

 

(o)          The Borrower maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for material
assets is compared with existing assets at reasonable intervals, and appropriate
action is taken with respect to any differences.

 

(p)          All of the issued and outstanding shares of capital stock of the
Borrower are duly authorized and validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities that have not been waived in writing;
the Warrants and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”) have been duly authorized, and the Warrant
Shares, when issued, delivered and paid for in accordance with the terms of the
Warrants, will have been validly issued and will be fully paid and
nonassessable. The issuance and delivery of the Warrants does not and, assuming
full exercise of the Warrants, the exercise of the Warrants will not, require
approval from any Governmental Authority other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws and the rules and regulations of
NASDAQ.

 

(q)          The Borrower has, upon issuance of the Warrant, reserved for
issuance a number of shares of Common Stock sufficient to cover all Warrant
Shares.

 

Section 3.2   Borrower Acknowledgment. The Borrower acknowledges that it has
made the representations and warranties in Section 3.1 with the intention of
persuading the Lenders to enter into the Loan Documents and that the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties.

 

Section 3.3   Representations and Warranties of the Lenders. Each Lender,
severally and not jointly, represents and warrants to the Borrower as of the
Agreement Date and as of each date that any Note, Warrant or Common Stock is
issued to a Lender, that:

 

 13 

 

 

(a)          Such Lender is duly organized and validly existing under the laws
of the jurisdiction of its formation.

 

(b)          Each Loan Document to which it is a party has been duly authorized,
executed and delivered by such Lender and constitutes the valid and legally
binding obligation of such Lender, enforceable in accordance with its terms,
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity).

 

(c)          Such Lender has full power and authority to make each Disbursement,
enter into and perform its other obligations under each of the Loan Documents
and carry out the other transactions contemplated thereby.

 

(d)          Each of the Notes, the Warrants and the Warrant Shares
(collectively the “Loan Securities”) to be received by such Lender hereunder
will be acquired for such Lender’s own account, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act of
1933, as amended (“1933 Act”), except pursuant to sales registered or exempted
under the 1933 Act, and such Lender has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act without prejudice, however, to such Lender’s right at all times
to sell or otherwise dispose of all or any part of such Loan Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Lender to hold the
Loan Securities for any period of time, and such Lender reserves the right to
dispose of the Loan Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Lender is not a
broker-dealer registered with the SEC under the Securities Exchange Act of 1934,
as amended (“1934 Act”), or an entity engaged in a business that would require
it to be so registered.

 

(e)          Such Lender can bear the economic risk and complete loss of its
investment in the Loan Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.

 

(f)          Such Lender has had an opportunity to receive, review and
understand all information related to the Borrower requested by it and to ask
questions of and receive answers from the Borrower regarding the Borrower, its
business and the terms and conditions of the offering of the Loan Securities,
and has conducted and completed its own independent due diligence. Such Lender
acknowledges receipt of copies of the Borrower’s filings pursuant to the 1934
Act. Based on the information such Lender has deemed appropriate, it has
independently made its own analysis and decision to enter into the Loan
Documents. Neither such inquiries nor any other due diligence investigation
conducted by such Lender shall modify, limit or otherwise affect such Lender’s
right to rely on the Borrower’s representations and warranties contained in this
Agreement.

 

(g)          Such Lender understands that the Loan Securities are characterized
as “restricted securities” under the U.S. federal securities laws inasmuch as
they are being acquired from the Borrower in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the 1933 Act only in certain
limited circumstances.

 

(h)          Such Lender is an “accredited investor” as defined in Regulation D
promulgated under the 1933 Act.

 

 14 

 

 

(i)          Such Lender did not learn of the investment in the Loan Securities
as a result of any general solicitation or general advertising.

 

(j)          No Person will have, as a result of the transactions contemplated
by the Loan Documents, any valid right, interest or claim against or upon the
Borrower or any Lender for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of such
Lender.

 

(k)          Such Lender understands that no United States federal or state
agency, or similar agency of any other country, has reviewed, approved, passed
upon, or made any recommendation or endorsement of the Borrower or the purchase
of the Loan Securities.

 

(l)          Such Lender has no present intent to effect a “change of control”
of the Borrower as such term is understood under the rules promulgated pursuant
to Section 13(d) of the 1934 Act.

 

(m)          No source of funds used by such Lender to make any Disbursement
constitutes “plan assets” within the meaning of the Employee Retirement Income
Security Act of 1974, the Code or any of the respective regulations promulgated
thereunder.

 

ARTICLE 4

 

CONDITIONS OF DISBURSEMENT

 

Section 4.1   Conditions to the First Disbursement. The obligation of the
Lenders to make the first Disbursement shall be subject to the fulfillment of
the following conditions on or before the date of the first Disbursement: The
Lenders shall have received: (i) counterparts of this Agreement executed by the
Borrower and each Lender; (ii) the Notes executed by the Borrower; and (iii) the
Pledge and Security Agreement executed by the Borrower and FBIO Acquisition,
Inc.

 

Section 4.2   Conditions to All Disbursements. The obligation of the Lenders to
make any Disbursement shall be subject to the fulfillment of the following
conditions:

 

(a)          No Default or Event of Default shall have occurred or would result
from the Disbursement; and

 

(b)          Receipt by the Lenders of a Disbursement Request (which
Disbursement Request shall include a representation that all conditions
contained in this Article 4 to any such Disbursement have been satisfied).

 

 15 

 

 

ARTICLE 5

 

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1   Affirmative Covenants. Unless the Required Lenders shall otherwise
agree:

 

(a)          The Borrower shall maintain its existence and shall qualify and
remain qualified to do its business as currently conducted, except where the
failure to maintain such qualification would not reasonably be expected to have
a Material Adverse Effect.

 

(b)          The Borrower shall comply with all Applicable Laws, except where
the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

 

(c)          The Borrower shall obtain and keep in full force and effect all
Authorizations, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(d)          The Borrower shall promptly notify the Lenders of the occurrence of
(i) any Default or Event of Default and (ii) any litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened in writing against the Borrower after the Agreement Date which could
reasonably be expected to have a Material Adverse Effect.

 

(e)          The Borrower shall maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
liability and property damage, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies similarly situated
in the industry.

 

(f)          The Borrower shall pay and discharge before they become delinquent
any and all material taxes, assessments and governmental charges or levies,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to the Required Lenders’ reasonable satisfaction, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

 

Section 5.2   Negative Covenants. The Borrower covenants that so long as any
Lender remains committed to extend credit to Borrower pursuant hereto, or any
amounts payable under the Loan Documents remain outstanding, and until payment
in full of all Obligations, Borrower will not, without the Required Lenders’
prior written consent:

 

(a)          create, incur or assume any indebtedness or liabilities resulting
from borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several that is pari passu or
senior to the Loans; provided, however, that no provision contained herein or in
any of the Loan Documents shall prohibit or be construed to prohibit the
Borrower from (x) extending, renewing, refinancing or replacing any existing
indebtedness of the Borrower, (y) issuing new indebtedness that is designed to,
and is used to, repay the Loans or (z) issuing new indebtedness that is
substantially similar to any issued under or in connection with that certain
Note Purchase Agreement, dated as of February 27, 2015, by and between the
Borrower and NSC Biotech Venture Fund I LLC.

 

 16 

 

 

(b)          Declare or pay any dividend or distribution in cash or any other
property (other than dividends or distributions payable solely in capital stock
of the Borrower) on Borrower’s capital stock now or hereafter outstanding.

 

(c)          Mortgage, pledge, grant or permit to exist any Lien upon all or any
portion of Borrower’s assets now owned or hereafter acquired, except for
Permitted Liens.

 

(d)          Cause, permit, or suffer any Change of Control without repaying all
outstanding Loans prior to the closing of such Change of Control.

 

Section 5.3   Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

 

(a)          The Borrower shall fail to pay, when due, any principal or interest
payable in respect of the Loans, or any other amounts payable under the Loan
Documents.

 

(b)          The Borrower shall have failed to comply with the due observance or
performance of any covenant contained in: (i) Sections 5.1(d) or (f) or Section
5.2, or (ii) any Loan Document (other than the covenants described in clauses
(a) and (b)(i) above) and such failure shall not have been cured by the Borrower
within 30 days after the earlier of (A) the date the Chief Executive Officer of
the Borrower first becomes aware of such failure or (B) the date the Borrower
receives written notice of such failure from the Lenders.

 

(c)          Any representation or warranty made by the Borrower in any Loan
Document shall have been incorrect, false or misleading in any material respect
which results in a Material Adverse Effect.

 

(d)          (i) The Borrower shall generally be unable to pay its debts as such
debts become due, or shall admit in a duly authorized writing executed by an
officer of the Borrower its inability to pay its debts as they come due or shall
make a general assignment for the benefit of creditors; (ii) the Borrower shall
declare a moratorium on the payment of its debts; (iii) the commencement by the
Borrower of proceedings to be adjudicated bankrupt or insolvent, or the consent
by it to the commencement of bankruptcy or insolvency proceedings against it, or
the filing by it of a petition or answer or consent seeking reorganization,
intervention or other similar relief under any Applicable Law, or the consent by
it to the filing of any such petition or to the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of all or substantially all of its assets; (iv) the commencement
against the Borrower of a proceeding in any court of competent jurisdiction
under any bankruptcy or other Applicable Law (as now or hereafter in effect)
seeking its liquidation, winding up, dissolution, reorganization, arrangement,
adjustment, or the appointment of an intervenor, receiver, liquidator, assignee,
trustee, sequestrator (or other similar official), and any such proceeding shall
continue undismissed, or any order, judgment or decree approving or ordering any
of the foregoing shall continue unstayed or otherwise in effect, for a period of
forty-five (45) days; or (v) any other event shall have occurred which under any
Applicable Law would have an effect analogous to any of those events listed
above in this subsection.

 

 17 

 

 

(e)          Any Authorization of a Government Authority necessary for the
execution, delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given or
is withdrawn or ceases to remain in full force or effect.

 

(f)          The validity of any material provision of any Loan Document shall
be contested in writing by the Borrower, or any Applicable Law shall render any
material provision of any Loan Document invalid or unenforceable or shall
prevent or materially delay the performance or observance by the Borrower of the
Obligations.

 

(g)          The Borrower shall breach or default with respect to any other
material term of one or more items of indebtedness in the individual or
aggregate principal amounts in excess of $1,000,000, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
indebtedness (or a trustee on behalf of such holder or holders), to cause that
indebtedness to become, or be declared by a court of competent jurisdiction, due
and payable prior to its stated maturity.

 

Section 5.4   Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter unless and until such Event of Default has been waived by the
Required Lenders: (a) all indebtedness of Borrower under each of the Loan
Documents, any term thereof to the contrary notwithstanding, shall at Required
Lenders’ option become immediately due and payable without presentment, demand,
protest or notice of dishonor, all of which are hereby expressly waived by
Borrower; (b) the obligation, if any, of Lenders to extend any further credit
under any of the Loan Documents shall immediately cease and terminate; and (c)
each Lender shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security (if any) for any credit subject hereto or as
specified under the Pledge and Security Agreement and to exercise any or all of
the rights of a beneficiary or secured party (if applicable) pursuant to
Applicable Law. All rights, powers and remedies of Lenders after the occurrence
of an Event of Default are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided by law or equity.

 

Section 5.5   Automatic Acceleration on Dissolution or Bankruptcy.
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 5.2(b) shall occur, the principal of the Notes (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

 

Section 5.6   Recovery Amounts Due. If any amount payable hereunder is not paid
as and when due, the Borrower hereby authorizes the Required Lenders to proceed,
to the fullest extent permitted by Applicable Law, without prior notice, by
right of set-off, banker’s lien or counterclaim, against any moneys or other
assets of the Borrower to the full extent of all amounts payable to the Lenders.

 

 18 

 

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1           Notices. Any notices required or permitted to be given
under the terms hereof shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or, if to the Borrower, by electronic mail and shall
be effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service), or when received by
electronic mail in each case addressed to a Party. The addresses for such
communications shall be:

 

If to the Borrower:

 

Fortress Biotech, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

E-mail: sberry@fortressbiotech.com

Attention: Samuel W. Berry, Corporate Counsel

 

With a copy to:

 

Alston & Bird, LLP

90 Park Avenue

New York, New York 10016

Email: mark.mcelreath@alston.com

Attn: Mark F. McElreath, Esq.

 

If to a Lender:

 

To the address of such Lender set forth on the signature page hereto.

 

A Party may designate a different address for communications in a written notice
to the other Parties delivered in compliance with this Section.

 

Section 6.2   Waiver of Notice. Whenever any notice is required to be given to
the Lenders or the Borrower under any of the Loan Documents, a waiver thereof in
writing signed by the person or persons entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

 

Section 6.3   Reimbursement of Legal and Other Expenses. Borrower shall pay to
the Lenders the full amount of all reasonable attorneys’ fees, actually expended
or incurred by the Lenders in connection with the negotiation and preparation of
this Agreement and the other Loan Documents up to $25,000. In addition, if any
amount owing to the Lenders under any Loan Document shall be collected through
enforcement of this Agreement, any Loan Document or restructuring of the Loans
in the nature of a work-out, settlement, negotiation, or any process of law, or
shall be placed in the hands of third Persons for collection, the Borrower shall
pay (in addition to all monies then due in respect of the Loan or otherwise
payable under any Loan Document) all reasonable and documented external
attorneys’ and other fees and out-of-pocket expenses incurred in respect of such
collection.

 

 19 

 

 

Section 6.4   Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Each Party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a Party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The Parties hereby waive all rights to a trial by jury.

 

Section 6.5   Successors and Assigns. This Agreement shall bind and inure to the
respective successors and permitted assigns of the Parties, except that (a) the
Borrower may not assign or otherwise transfer all or any part of its rights
under the Loan Documents without the prior written consent of the Lenders and
(b) so long as no Event of Default has occurred and is continuing, no Lender may
assign or otherwise transfer all or part of its rights or obligations under the
Loan Documents without the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed). Upon a Lender’s assignment of a
Note such Lender shall provide notice of the transfer to Borrower for
recordation in the Register pursuant to Section 1.4. Upon receipt of a notice of
a transfer of an interest in a Note, Borrower shall record the identity of the
transferee and other relevant information in the Register, and the transferee
shall (to the extent of the interests transferred to such transferee) have all
the rights and obligations of, and shall be deemed, a Lender hereunder.
Notwithstanding anything to the contrary contained in any Loan Document, no
Lender shall assign or otherwise transfer any of its rights under the Loan
Documents to a Person that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) without the prior written consent of
the Borrower.

 

Section 6.6   Entire Agreement. The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party; provided, however, that
Lenders with Pro Rata Shares in excess of 50% shall have the right to amend,
modify or waive any provision of this Agreement on behalf of all Lenders.

 

 20 

 

 

Section 6.7   Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 6.8   Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.

 

Section 6.9   Survival.

 

(a)          This Agreement and all agreements, representations and warranties
made in the Loan Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith, shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Loan Documents shall have
been fully paid in accordance with the provisions thereof; the Lenders shall not
be deemed to have waived, by reason of making the Loans, any Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading, notwithstanding that the Lenders may have had notice or
knowledge of any such Event of Default or may have had notice or knowledge that
such representation or warranty was false or misleading at the time the
Disbursement was made.

 

(b)          The obligations of the Borrower under Sections 1.4 and 2.5 and the
obligations of the Borrower and the Lenders under this Article 6 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof.

 

Section 6.10   No Waiver. Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
Loan Document, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder, or under any Loan
Document, preclude other or further exercise thereof or the exercise of any
other right, power or privilege; nor shall any waiver of any right, power,
privilege or default hereunder, or under any Loan Document, constitute a waiver
of any other right, power, privilege or default or constitute a waiver of any
default of the same or of any other term or provision. No course of dealing and
no delay in exercising, or omission to exercise, any right, power or remedy
accruing to the Lenders upon any default under this Agreement or any other Loan
Document shall impair any such right, power or remedy or be construed to be a
waiver thereof or an acquiescence therein; nor shall the action of the Lenders
in respect of any such default, or any acquiescence by it therein, affect or
impair any right, power or remedy of the Lenders in respect of any other
default. All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law.

 

Section 6.11   Indemnity.

 

(a)          The Borrower shall, at all times, indemnify and hold each Lender
harmless (the “Indemnity”) and each of their respective directors, partners,
officers, employees, agents, counsel and advisors (each, an “Indemnified
Person”) in connection with any losses, claims (including the reasonable
attorneys’ fees incurred in defending against such claims), damages,
liabilities, penalties, or other expenses arising out of, or relating to, the
Loan Documents, the extension of credit hereunder or the Loans or the use or
intended use of the Loans, which an Indemnified Person may incur or to which an
Indemnified Person may become subject, but excluding Excluded Taxes (each, a
“Loss”). The Indemnity shall not apply to the extent that a court or arbitral
tribunal of competent jurisdiction issues a final judgment that such Loss
resulted from the gross negligence or willful misconduct of the Indemnified
Person. The Indemnity is independent of and in addition to any other agreement
of Borrower under any Loan Document to pay any amount to the Lenders, and any
exclusion of any obligation to pay any amount under this subsection shall not
affect the requirement to pay such amount under any other section hereof or
under any other agreement. For the avoidance of doubt, this Section 6.11 shall
not apply to Indemnified Taxes (which are otherwise addressed in Section 2.5
hereof).

 

 21 

 

 

(b)          Promptly after receipt by an Indemnified Person of notice of the
commencement of any action (including any governmental action), such Indemnified
Person shall, if it intends to submit a claim for indemnification under this
Section 6.11, deliver to Borrower a written notice of the commencement thereof,
and Borrower shall have the right to participate in, and, to the extent Borrower
so desires, to assume control of the defense thereof with counsel mutually
satisfactory to Borrower and the Indemnified Person, as the case may be.

 

(c)          An Indemnified Person shall have the right to retain its own
counsel with the documented reasonable fees and out-of-pocket expenses to be
paid by the Borrower, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by counsel selected by Borrower would be
inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Borrower shall pay for only one separate legal counsel for each
Indemnified Person. The failure of an Indemnified Person to deliver written
notice to the Borrower within a reasonable time of the commencement of any such
action shall not relieve the Borrower of any liability to the Indemnified Person
under this Section 6.11, except to the extent that Borrower is actually
prejudiced in its ability to defend such action.

 

Section 6.12   No Usury. The Loan Documents are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loans exceed the maximum amount permissible under Applicable Law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under Applicable Law that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loans, or, if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loans shall, to the extent permitted by Applicable
Law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loans until payment in full so that the deemed rate of interest
on account of the Loans is uniform throughout the term thereof. The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the other Loan Documents.

 

Section 6.13   Further Assurances. From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as reasonably requested by the Lenders to carry
out the purposes of any Loan Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

 

 22 

 

 

Section 6.14   Termination. The Borrower may upon 15 days’ notice to the Lenders
terminate this Agreement, and the other Loan Documents (other than the Warrants)
upon payment in full of the Obligations (other than under the Warrants).

 

Section 6.15   Lenders’ Obligations. The obligations of the Lenders hereunder
are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Loan Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Loan Document to the contrary notwithstanding, each
Lender hereby agrees with each other Lender that each Lender shall be permitted
to take any action to protect or enforce its rights arising out of this
Agreement or any Note or otherwise with respect to the Obligations without first
obtaining the prior written consent of the other Lender, it being the intent of
the Lenders that any such action to protect or enforce rights under this
Agreement and any Note or otherwise with respect to the Obligations shall be
independent rights of action. Any Lenders that are Affiliates as of any date of
determination shall constitute one (1) creditor holding a single claim for
purposes of determining whether a class of claims has made an election pursuant
to § 1111(b) of the Bankruptcy Code and for determining whether a class of
claims has accepted or rejected a plan pursuant to § 1126 (c) of the Bankruptcy
Code. In the event of a bankruptcy of the Borrower, the Lenders that are
Affiliates of one another shall not take or agree to take actions inconsistent
with their agreement to be deemed one (1) creditor holding a single claim.

 

[SIGNATURE PAGE FOLLOWS]

 

 23 

 

 

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the date first written above.

 

  BORROWER:       FORTRESS BIOTECH, INC.

 

  By: /s/ Lindsay A. Rosenwald, MD     Name: Lindsay A. Rosenwald, MD     Title:
President & CEO

 

[Signature Page to Credit Facility Agreement]

 

 

 

 

 

  LENDERS:

 

  OPUS POINT HEALTHCARE INNOVATIONS FUND, LP

 

  By: Opus Point Healthcare Fund GP, LLC,   its general partner

 

  By: /s/ Michael S. Weiss     Name: Michael S. Weiss     Title: Manager

 

  Commitment Amount: $   Address: 2 Gansevoort, 9th Floor     New York, NY 10014

 

  [ ]

 

  By:         Name:       Title:  

 

  Commitment Amount: $   Address:

 

[SIGNATURE PAGE TO CREDIT FACILITY AGREEMENT]

 

 

 

 

EXHIBIT A – FORM OF NOTE

 

[See attached.]

 

 

 

 

EXHIBIT B-1 – FORM OF COMMITMENT WARRANTS

 

[See attached.]

 

 

 

 

EXHIBIT B-2 – FORM OF FUNDING WARRANTS

 

[Same as Exhibit B-1.]

 

 

